Broyles, C. J.
1. A sentence in a misdemeanor ease which provides that the person convicted shall be confined at hard labor for the space of one year at the State farm is not in conformity with section 1065 of the Penal Code of 1910, as that section provides that the convict shall “work” or “labor,” and this does not necessarily mean “hard labor.” Screen v. State, 107 Ga. 715 (33 S. E. 393).
(a) The irregularity of the sentence, however, does not entitle the plaintiff in error to be discharged from custody, but he is entitled to' have the *249sentence so changed as to make it conform to the law in all particulars; and the judgment is affirmed, with direction that the sentence be so amended as to conform to the provisions of the section of the Penal Code under which it was imposed. Screen v. State, supra.
Decided April 14, 1926.
Albert L. Potter, next friend, for plaintiff in error.
John 0. Hollingsworth, solicitor-general, contra.

Judgment affirmed, with direction.


Luke, J., concurs. Bloodworth, J., not participating, on account of illness.